DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 16-31 are pending and are subject to this Office Action. This is the first Office Action on the merits of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17, 20, 24, 25, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vermeiren et al. (US 2017/0298280 A1).
In regards to claim 16, Vermeiren discloses a method for hydrodeoxygenation of an oxygenate comprising: contacting fatty acids or glycerides (i.e. oxygenates) with a hydrodeoxygenation catalyst to remove oxygen atoms from the oxygenate and produce non-cyclic paraffins, wherein the hydrodeoxygenation catalyst may comprise a calcium silicate (i.e. a calcium salt) support and nickel supported on the calcium silicate ([0130]-[0132]; [0135]). 

In regards to claim 17, Vermeiren discloses introducing a catalyst, the oxygenate and hydrogen gas into a reactor and performing the hydrodeoxygenation at an elevated temperature, which is considered to comprise heating the reactor ([0135]).

In regards to claim 20, Vermeiren discloses nickel ([0135]).

In regards to claim 23, Vermeiren discloses examples in which feeds comprising C14-C20 compounds are subjected to hydrodeoxygenation ([0150]; [0152]).

In regards to claim 24, Vermeiren discloses glycerides which are considered ester compounds ([0135]).

In regards to claim 25, Vermeiren discloses that the oxygenate feed may be obtained from physical and/or chemical pretreatment of a natural occurring biogenic material, which is considered to include materials such as wood ([0130]). 

In regards to claim 28, Vermeiren discloses that the hydrodeoxygenation reaction is carried out at temperatures in the range of 200 to 500oC ([0135]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22, 27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeiren et al. (US 2017/0298280 A1).
In regards to claims 22, 29 and 30, Vermeiren discloses that the catalyst may comprise nickel supported on a support such as calcium silicate ([0135]).
Vermeiren does not appear to explicitly disclose the content of metal/nickel. 
However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of catalytic metal since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. In this instance, since Vermeiren discloses a catalyst comprising nickel, it would be obvious to determine the workable amounts of nickel suitable for hydrodeoxygenation through routine experimentation in order to practice the disclosed invention. The burden is upon the Applicant to demonstrate that the claimed content is critical and has unexpected results. 

In regards to claim 27, Vermeiren discloses introducing hydrogen gas and that the reaction is carried out under a pressure of 10 to 100 bar ([0135). 
Vermeiren does not appear to explicitly disclose that the hydrogen is introduced at a pressure of 10 to 100 bar at room temperature.
However, since the reaction is carried out under a pressure of 10 to 100 bar, it would be obvious to introduce the hydrogen gas along with the feed at a pressure of 10 to 100 bar in order to prevent drops in pressure. 
Therefore, it would have been obvious for one having ordinary skill in the art to operate the process of Vermeiren by introducing hydrogen at a pressure of 10 to 100 bar at room temperature because the reaction is carried out at the claimed elevated pressures.
 
Allowable Subject Matter
Claims 18-19, 21, 26, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art alone or in combination with references discloses a method for hydrodeoxygenation comprising contacting a catalyst comprising a calcium salt and metal supported on the carrier with an oxygenate, wherein the calcium salt is selected from the group recited in claim 18 or calcium carbonate as recited in claim 19, the metal is ruthenium as recited in claim 21, or wherein the deoxygenated product is at least one of methyl chlorohexane or propyl chlorohexane as recited in claims 26 and 31.
The closest prior art is Vermeiren et al. (US 2017/0298280 A1). Vermeiren discloses a method for hydrodeoxygenation of an oxygenate comprising: contacting fatty acids or glycerides (i.e. oxygenates) with a hydrodeoxygenation catalyst to remove oxygen atoms from the oxygenate and produce non-cyclic paraffins, wherein the hydrodeoxygenation catalyst may comprise a calcium silicate (i.e. a calcium salt) support and nickel supported on the calcium silicate ([0130]-[0132]; [0135]). 
Vermeiren does not disclose calcium carbonate as recited in claim 19 or the calcium salts listed in claim 18. Vermeiren further differs from the claimed invention in that the metal for hydrodeoxygenation is disclosed as a group 10 and group 11 metals or alloys ([0135]) and does not disclose or suggest ruthenium. Lastly, Vermeiren is directed to hydrodeoxygenation of fatty acids or glycerides to form non-cyclic paraffins ([0131]) and does not disclose a method that produces methyl chlorohexane or propyl chlorohexane. 
As such, claims 18-19, 21, 26 and 31 are indicated as containing allowable subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772